           Case 2:20-cv-00084-ABJ Document 18 Filed 08/03/20 Page 1 of 2




Theodore J. Hartl, #7-5623
Jay Ward Brown (pro hac vice)
Mara Gassmann (pro hac vice)
BALLARD SPAHR LLP
1225 17th Street, Suite 2300
Denver, Colorado 80202
Telephone: (303) 232-2400
hartlt@ballardspahr.com
brownjay@ballardspahr.com
gassmannm@ballardspahr.com


                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF WYOMING


ERIK PRINCE,                                }
                                            }
                      Plaintiff,            }
                                            }
              vs.                           }       Civil No. 20-cv-84-ABJ-KHR
                                            }
THE INTERCEPT, et al.                       }
                                            }
                      Defendants.           }


                        DEFENDANTS’ MOTION TO DISMISS
                    FOR LACK OF PERSONAL JURISDICTION AND
                          FAILURE TO STATE A CLAIM


       Defendants The Intercept,1 First Look Media Works, Inc. (“First Look”), Matthew Cole,

and Alex Emmons (collectively, “defendants”) respectfully move this Court pursuant to Federal

Rules of Civil Procedure 12(b)(2) and 12(b)(6), and Local Rule 7.1, to dismiss the Complaint

filed by Plaintiff Erik Prince. As set forth more fully in the accompanying memorandum, this

motion should be granted and the Complaint dismissed for any of the following, independent

reasons:




       1
       The Intercept is the title of an on-line news publication owned by defendant First Look
Media Works, Inc., not a separate entity subject to suit.
                                                1
            Case 2:20-cv-00084-ABJ Document 18 Filed 08/03/20 Page 2 of 2




       1.      the Court lacks personal jurisdiction over these defendants, none of whom have

any contacts with Wyoming, much less the sufficient minimum contacts required for the exercise

of jurisdiction consistent with Due Process and Wyoming law;

       2.      the challenged statements in the defendants’ published news article are not

reasonably capable of the defamatory meaning Prince assigns to them;

       3.      the challenged statements are protected as opinion based on disclosed fact; and

       4.      Prince is a public figure who was required, but has failed, to plausibly plead that

the defendants published the news article with “actual malice”—that is, with knowledge that the

challenged statements are false or with reckless disregard of whether they are false or not.

       WHEREFORE, defendants respectfully request that their motion be granted and the

Complaint be dismissed.



                                      Respectfully submitted,

                                      BALLARD SPAHR LLP

                                      By:    ________________________________
                                             Theodore J. Hartl, #7-5623
                                             1225 17th Street, Suite 2300
                                             Denver, Colorado 80202
                                             Telephone: (303) 232-2400
                                             hartlt@ballardspahr.com

                                             Jay Ward Brown (pro hac vice)
                                             Mara Gassmann (pro hac vice)
                                             1909 K Street NW, 12th Floor
                                             Washington, D.C. 20006
                                             brownjay@ballardspahr.com
                                             gassmannm@ballardspahr.com


                                             Counsel for Defendants




                                                 2
